Citation Nr: 0212087	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (claimed as fatigue; headaches; and arthralgias of 
the knees, fingers, low back, right shoulder, elbows, neck, 
and ankles), to include as due to an undiagnosed illness.

2.  Entitlement service connection for obstructive sleep 
apnea (also claimed as an upper respiratory disorder), to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (also claimed as a 
stomach disorder), to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for degenerative joint 
disease of the left ankle.

6.  Entitlement to service connection for a right ankle 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1991, with service in Southwest Asia from October 
12, 1990 until April 20, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in May 1998 and September 1999.  

The Board is aware that, in an August 2001 rating decision, 
the RO granted service connection for an inguinal hernia, in 
response to a November 2000 claim from the veteran.  However, 
an inguinal hernia is a different disability from a hiatal 
hernia, and the Board therefore finds that the claim of 
entitlement to service connection for the latter disability 
remains viable on appeal.





REMAND

In his April 2000 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  He also requested a hearing before 
an RO hearing officer in a statement received by the RO in 
June 2000 and was afforded such a hearing in November 2000.  
However, there is no indication from the record that the 
veteran actually withdrew his VA Travel Board hearing 
request, and the testimony from the November 2000 hearing 
reflects that the Travel Board hearing was still being 
contemplated.  As such, the veteran is still entitled to such 
a hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991) ("claimant has 
right to a hearing before [issuance] of BVA decision"); 38 
C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 
(2001)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Waco, Texas VARO as soon as such a 
hearing is practically possible.  This 
hearing should address all of the claims 
listed on appeal.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome warranted in this case.  The veteran has the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


